Brown, J. P.,
dissents and votes to reverse the judgment
appealed from and order a new trial, with the following memorandum: I respectfully disagree with the majority’s conclusion that the discharge of a trial juror and substitution of an alternate juror in this case did not violate the defendant’s right to be tried by a jury in whose selection he has had a voice (see, People v Page, 72 NY2d 69, 73; People v Buford, 69 NY2d 290, 297-298). Under the dictates of People v Page (supra, at 73), in order to safeguard that right, the court, prior to replacing a trial juror for reasons of illness or unavailability for continued service, must make "a reasonably thorough inquiry and recitation on the record of the facts and reasons for invoking the statutory authorization of discharging and replacing a juror based on continued unavailability. This requires a reasonable attempt to ascertain where the absent juror is, why the juror is absent, and when the juror will be present”. Here, the trial court made neither inquiry nor findings before replacing the juror and the only information that it had available was that the replaced juror had been up *1053all night, presumably with some sort of a virus, and would not be able to attend court that day. The court lacked any information upon which to base its implicit determination that the juror’s illness rendered her "unable to continue serving” (CPL 270.35; see, People v Hewlett, 133 AD2d 417). Given that the situation arose on a Friday and at a point in the proceedings at which a short adjournment would not have impeded the "orderly, fair and prompt progress of [the] trial” (People v Page, supra, at 73), the court’s refusal of the defense counsel’s request to call the juror and attempt to ascertain when she would be able to continue service was unreasonable and constituted error as a matter of law (see, People v Polhill, 140 AD2d 462; cf., People v Lawrence, 143 AD2d 1045).
Under the circumstances, I would reverse the judgment appealed from and order a new trial.